911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Raymond D. CaPaldo, III, Petitioner.
No. 90-8110.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 19, 1990.

On Petition for Writ of Mandamus.
Raymond D. CaPaldo, III, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond D. CaPaldo, III brought this petition for writ of mandamus seeking an order directing the district court to find in his favor in a 42 U.S.C. Sec. 1983 action which the district court dismissed as frivolous.  A petition for writ of mandamus cannot be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Because the proper method of attacking the district court's order is through an appeal, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


2
PETITION DENIED.